DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation, “the optical path of the display light includes a first boundary line on a lower end side in the image vertical direction” is unclear due to the fact that the claim language does not specify if the boundary line is an arbitrary line or if it is a line indicative of the characteristics of the optical path. Additionally, it is unclear as to what “on a lower end side in the image vertical direction” is referring to. That is, it is unclear if the relative position of the boundary line is on a lower end side of the optical path, a lower end side of the display surface or the lower end side of any other structural component of the display device. Therefore, claim 3 and all claims dependent therefrom are rejected as being indefinite and claim 3 will be interpreted as the boundary line representing an arbitrary line which is perpendicular to the display surface. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara et al (US 2019/0121128; hereinafter referred to as Kasahara) in view of Kuzuhara et al (US 2021/0103144; hereinafter referred to as Kuzuhara).
Regarding Claim 1, Kasahara discloses a display device (Figure 1; HUD Device 1) for a vehicle (see Paragraph [0020]), comprising: 
a liquid crystal display device (Figure 1; Display 14) that includes a display surface for displaying an image (see Figure 1 and Paragraph [0032]); and 
an optical system (Figure 1; Transmissive Reflector 2, Image Forming Unit 15 and Reflector 16) that includes a reflecting surface (Figure 1; Reflective Surface of Transmissive Reflector 2) and that forms an optical path of display light (Figure 1; Image Light Beam 100) from the display surface toward an eye point (Figure 1; Eye Box 3) of a vehicle (see Figure 1), wherein 
the optical system (Figure 1; Transmissive Reflector 2, Image Forming Unit 15 and Reflector 16) includes a first reflecting surface (Figure 1; Image Forming Unit 15) placed closest to the display surface (Figure 1; Display 14) in the optical path of the display light (see Figure 1), and a magnifying reflecting surface (Figure 1; Reflector 16)  that magnifies and reflects the display light (see Paragraph [0021]; wherein it is disclosed that the second reflector 16 magnifies the image light beam 100 reflected by the first reflector 15 and directs the magnified image light beam to the window shield 2), 
the optical system (Figure 1; Transmissive Reflector 2, Image Forming Unit 15 and Reflector 16) is configured so that a width of the optical path of the display light in an image vertical direction is reduced, gradually from the display surface (Figure 1; Display 14) toward the first reflecting surface (see Figure 1 and Paragraph [0032]; wherein it is disclosed that the display 14 emits the image light beam 100, which is the converging light in the first direction Y and is the scattering light in the second direction X, from its front surface to the first reflector 15).
Kasahara does not expressly disclose that when viewed from an image horizontal direction, the display surface is inclined toward an optical axis of the display light extending from the display surface toward the first reflecting surface.
Kuzuhara discloses a display device (Figure 2; Head-Up Display 100) for a vehicle (see Paragraph [0066]), comprising:
a liquid crystal display device (Figure 2; Display Device 110) that includes a display surface (Figure 2; Display Device 110) for displaying an image (see Paragraph [0021]); and
an optical system (Figure 2; Free-Form Surface Lens 123, Free-Form Surface Mirror 125 and Windshield 220) that includes a reflecting surface (Figure 2; Reflective Surface of Windshield 220) and that forms an optical path of display light from the display surface (Figure 2; Display Device 110) toward an eye point (Figure 2; Viewpoint Region 300) of a vehicle (see Figure 2), wherein the optical system (Figure 2; Free-Form Surface Lens 123, Free-Form Surface Mirror 125 and Windshield 220) includes a first reflecting surface (Figure 2; Free-Form Surface Mirror 125) placed closest to the display surface (see Figure 2) in the optical path of the display light (see Figure 2); 
when viewed from an image horizontal direction (see Figure 2), the display surface (Figure 2; Display Device 110) is inclined toward an optical axis of the display light extending from the display surface (Figure 2; Display Device 110) toward the first reflecting surface (see Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the display surface of Kasahara such that when viewed from an image horizontal direction, the display surface is inclined toward an optical axis of the display light extending from the display surface toward the first reflecting surface, as taught by Kuzuhara, because doing so would allow the virtual image to be inclined with respect to the line of sight of the observer and be displayed along the road surface such that the observer visually perceives an excellent virtual image (see Kuzuhara Paragraphs [0021] and [0023]).
Regarding Claim 2, Kasahara as modified by Kuzuhara discloses the limitations of claim 1 as detailed above.
Kasahara further discloses in the optical system (Figure 1; Transmissive Reflector 2, Image Forming Unit 15 and Reflector 16), a virtual image of the display light is formed by reflecting the display light by a windshield of the vehicle toward the eye point (see Paragraph [0020]; wherein it is disclosed that the image light beam 100 reflected on the window shield 2 is directed to an eye box 3 such that the user sets the view point position in the eye box 3 to view a virtual image of the display image M1).
Kasahara does not expressly disclose that the display surface is inclined toward the optical axis of the display light such that an image of an upper part of the virtual image is formed in front of a lower part of the virtual image in a vehicle longitudinal direction.
Kuzuhara discloses in the optical system (Figure 2; Free-Form Surface Lens 123, Free-Form Surface Mirror 125 and Windshield 220), a virtual image of the display light is formed by reflecting the display light by a windshield of the vehicle toward the eye point (see Figure 2 and Paragraph [0018]; wherein it is disclosed that projected light is reflected by the windshield 220 and guided to a viewpoint region 300 of the observer D such that the head-up display 100 makes the observer D visually perceive the virtual image I), and 
the display surface (Figure 2; Display Device 110) is inclined toward the optical axis of the display light (see Figure 2; wherein the display device 110 is inclined with respect to the optical axis thereof) such that an image of an upper part of the virtual image is formed in front of a lower part of the virtual image in a vehicle longitudinal direction (see Figure 2; wherein the image of the upper part of the virtual image I_u is formed in front of a lower part of the virtual image I_I in the XZ direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the display device of Kasahara such that the display surface is inclined toward the optical axis of the display light such that an image of an upper part of the virtual image is formed in front of a lower part of the virtual image in a vehicle longitudinal direction, as taught by Kuzuhara, because doing so would make it possible to express a sense of depth by inclining the virtual image I with respect to the line of sight of the observer D by 45 degrees or more (see Kuzuhara Paragraph [0053]).
Regarding Claim 3, Kasahara as modified by Kuzuhara discloses the limitations of claim 1 as detailed above.
Kuzuhara further discloses the optical path of the display light includes a first boundary line that is a boundary line on a lower end side in the image vertical direction (see Figure 2 and 112 rejection above; wherein the boundary line is being interpreted as a line that is perpendicular to the surface of the display device 110), and an inclination angle of the first boundary line with respect to a perpendicular line of the display surface is smaller than an inclination angle of the optical axis of the display light with respect to the perpendicular line (see Figure 2; wherein upon the boundary line being interpreted as a line which is perpendicular to the surface of the display device 110 the inclination angle of the first boundary line with respect to a perpendicular line of the display surface is inherently smaller than an inclination angle of the optical axis of the display light with respect to the perpendicular line).
Regarding Claim 4, Kasahara as modified by Kuzuhara discloses the limitations of claim 1 as detailed above.
Kasahara further discloses the liquid crystal display device (Figure 1; Display 14) includes a backlight unit (Figure 1; Light Source 11) that emits illumination light (Figure 3; Illumination Light Beam 200) from a rear surface side toward the display surface (see Figures 1 and 3), and 
the backlight unit (Figure 1; Light Source 11) is configured so that the illumination light (Figure 3; Illumination Light Beam 200) is collected in the image vertical direction (see Figures 1 and 3), gradually from the backlight unit (Figure 1; Light Source 11) toward the display surface (see Figures 1 and 3).
Regarding Claim 5, Kasahara as modified by Kuzuhara discloses the limitations of claim 2 as detailed above.
Kasahara further discloses the liquid crystal display device (Figure 1; Display 14) includes a backlight unit (Figure 1; Light Source 11) that emits illumination light (Figure 3; Illumination Light Beam 200) from a rear surface side toward the display surface (see Figures 1 and 3), and 
the backlight unit (Figure 1; Light Source 11) is configured so that the illumination light (Figure 3; Illumination Light Beam 200) is collected in the image vertical direction (see Figures 1 and 3), gradually from the backlight unit (Figure 1; Light Source 11) toward the display surface (see Figures 1 and 3).
Regarding Claim 6, Kasahara as modified by Kuzuhara discloses the limitations of claim 3 as detailed above.
Kasahara further discloses the liquid crystal display device (Figure 1; Display 14) includes a backlight unit (Figure 1; Light Source 11) that emits illumination light (Figure 3; Illumination Light Beam 200) from a rear surface side toward the display surface (see Figures 1 and 3), and 
the backlight unit (Figure 1; Light Source 11) is configured so that the illumination light (Figure 3; Illumination Light Beam 200) is collected in the image vertical direction (see Figures 1 and 3), gradually from the backlight unit (Figure 1; Light Source 11) toward the display surface (see Figures 1 and 3).
Regarding Claim 7, Kasahara as modified by Kuzuhara discloses the limitations of claim 4 as detailed above.
Kasahara further discloses the optical axis of the illumination light (Figure 3; Illumination Light Beam 200) extends along the optical axis of the display light extending from the display surface (Figures 1 and 3; Display 14) toward the first reflecting surface (see Figures 1 and 3; wherein the axis of the light source 11 extends along the axis of the image light emitted from display 14 towards Image forming unit 15).
Regarding Claim 8, Kasahara as modified by Kuzuhara discloses the limitations of claim 5 as detailed above.
Kasahara further discloses the optical axis of the illumination light (Figure 3; Illumination Light Beam 200) extends along the optical axis of the display light extending from the display surface (Figures 1 and 3; Display 14) toward the first reflecting surface (see Figures 1 and 3; wherein the axis of the light source 11 extends along the axis of the image light emitted from display 14 towards Image forming unit 15).
Regarding Claim 9, Kasahara as modified by Kuzuhara discloses the limitations of claim 6 as detailed above.
Kasahara further discloses the optical axis of the illumination light (Figure 3; Illumination Light Beam 200) extends along the optical axis of the display light extending from the display surface (Figures 1 and 3; Display 14) toward the first reflecting surface (see Figures 1 and 3; wherein the axis of the light source 11 extends along the axis of the image light emitted from display 14 towards Image forming unit 15).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882